Citation Nr: 0011566	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  90-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated 20 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbosacral spine with 
chronic lumbar strain, currently evaluated 20 percent 
disabling. 

3.  Entitlement to an increased rating for a duodenal 
ulcer/gastroduodenitis, currently evaluated 10 percent 
disabling.

4.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine with radiculitis and right 
shoulder pain, currently evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service

ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976, and from November 1977 to August 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from RO decisions in  November 1988 and March 1989 which 
collectively denied an increase in a 20 percent rating for 
service-connected hypertension, denied an increase in a 10 
percent rating for service-connected degenerative disc 
disease of the cervical spine with radiculitis and right 
shoulder pain, denied an increase in a noncompensable rating 
for duodenal ulcer/gastroduodenitis, and denied an increase 
in a noncompensable rating for service-connected lumbar 
myalgia.  The veteran appealed for increased ratings.  In a 
January 1990 decision, the RO granted an increased 10 percent 
rating for the service-connected low back disability.  In 
July 1990, the Board remanded the case to the RO for further 
evidentiary development.  In a February 1991 decision, the RO 
granted an increased 10 percent rating for the service-
connected duodenal ulcer.  In February 1992, the Board 
remanded the case for additional evidentiary development.  In 
an April 1996 decision, the RO granted an increased 20 
percent rating for the service-connected low back disability, 
now characterized as degenerative disc disease of the 
lumbosacral spine with chronic lumbar strain.  In May 1996, 
the Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

In July 1998, the RO denied a total disability rating based 
on individual unemployability (TDIU rating).  The veteran 
submitted a notice of disagreement with that decision in 
August 1998, and the issue was included in a March 1999 
supplemental statement of the case.  However, the veteran did 
not thereafter perfect an appeal of the TDIU issue by filing 
a substantive appeal, and thus such issue is not before the 
Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999); Roy v. 
Brown, 5 Vet.App. 554 (1993).


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by blood 
pressure readings which have mostly been below 160/110.

2.  The veteran's service-connected lumbar spine disability 
(degenerative disc disease of the lumbosacral spine with 
chronic lumbar strain) is currently productive of no more 
than moderate limitation of motion of the low back, moderate 
lumbosacral strain with episodic muscle spasm, and moderate 
intervertebral disc syndrome.

3.  The veteran's duodenal ulcer/gastroduodenitis is 
productive of no more than mild impairment.

4.  The veteran's cervical spine disability (degenerative 
disc disease of the cervical spine with radiculitis and right 
shoulder pain), is manifested by no more than slight 
limitation of motion and mild intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 and 
1999).

2.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine with 
chronic lumbar strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1999).

3.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer/gastroduodenitis have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Code 7305 
(1999).

4.  The criteria for rating in excess of 10 percent for 
degenerative disc disease of the cervical spine with 
radiculitis and right shoulder pain have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from September 
1973 to September 1976, and from November 1977 to August 
1985.  A review of his service medical records shows that he 
was treated for hypertension, a cervical spine disability, 
right shoulder pain, low back pain, and peptic ulcer disease.

In a September 1985 decision, the RO established service 
connection for hypertension, with a 10 percent rating, for 
cervical radiculitis with right shoulder pain, with a 10 
percent rating, and for a duodenal ulcer, with a 
noncompensable rating.

VA outpatient treatment records dated from February 1987 to 
September 1987 reflect treatment for a variety of conditions, 
including hypertension and a low back disability, variously 
diagnosed as lumbosacral strain, myofascial syndrome at 
trigger points, and right paravertebral lumbar myofascial 
syndrome.  The veteran was treated for complaints of pain in 
the neck, right shoulder, low back, and right leg.  Treatment 
notes dated in the first ten days of February 1987 show that 
the veteran's blood pressure was recorded at 138/80, 120/80 
and 158/76.  An electromyography (EMG) and nerve conduction 
velocity (NCV) study were performed in March 1987 to evaluate 
the veteran's low back and right leg complaints; the 
diagnostic impression was as follows:  an EMG which was not 
consistent with lumbar radiculopathy, decreased NCV and 
latency tests which were not significant, and positive 
trigger points.  A repeat EMG was planned.  A treatment note 
dated in mid-July 1987 shows that the veteran's blood 
pressure was 142/90.  A July 1987 treatment note shows that 
the veteran's blood pressure was 150/90 in both arms; it was 
noted that he was currently taking medication for this 
condition.  A July 1987 NCV of the upper extremities reflects 
the following diagnostic impression:  no electrodiagnostic 
evidence of entrapment syndrome of the right and left upper 
extremity or radiculopathy; the examiner noted that such 
findings correlated with results of a physical examination.  
A treatment note dated the same day shows that the veteran's 
blood pressure was 130/80.  A September 1987 treatment note 
shows that the veteran's blood pressure was 130/80, and in 
November 1987 it was 141/82. 

By a letter received in July 1987, the veteran asserted that 
his low back disability was manifested by chronic low back 
pain which radiated through his right leg and caused muscle 
spasms, numbness, and weakness.

At a September 1987 VA examination, the veteran reported that 
he had been taking medication for hypertension for the past 
four years.  He related that he was treated one week ago 
after he reported feeling tired and logy, and his 
hypertension medication was changed.  He complained of 
radiculitis in the right shoulder, manifested by pain and 
myalgia and numbness in the little and ring fingers of the 
right hand.  He said he was right-handed, did not drop 
objects, and had no interference with movements of manual 
dexterity or grip.  On examination, his  blood pressure was 
180/110 while seated, 170/100 while standing, and 180/100 
while supine.  On examination of the neck, the cervical 
lordosis was normal with full mobility:  forward bending was 
performed to 65 degrees, and backward extension was performed 
to 50 degrees.  Lateral bending was restricted to 35 degrees 
bilaterally, but rotation was full bilaterally at 55 degrees.  
Grip strength of the right and left hands was good, and 
opposition of the thumb to digit tips was fairly normally 
performed and normally held.  On examination of the lumbar 
spine, lumbar lordosis was normal, forward bending was 
performed to 95 degrees, backward extension was performed to 
35 degrees, lateral bending was performed to 40 degrees 
bilaterally, and right and left rotation was performed to 35 
degrees.  Straight leg raising tests and Lasegue's sign were 
negative at 90 degrees.  The diagnoses were systemic arterial 
hypertension with bigeminal rhythm, presumptive atrial, on 
therapy, C5-C6 radiculitis with right shoulder pain and 
numbness of the little and ring fingers of the right hand, 
subjective, and lumbar myalgia with full mobility.

In an October 1987 decision, the RO established service 
connection for lumbar myalgia, with a noncompensable rating, 
and granted an increased 20 percent rating for service-
connected hypertension. 

VA outpatient treatment records dated from November 1987 to 
October 1988 reflect treatment for a variety of conditions, 
including a low back disability, hypertension, and chest 
pain.  A December 1987 treatment note shows that the veteran 
complained of constant low back pain radiating to his right 
hip and leg.  The examiner noted that a computerized 
tomography (CT) had been performed that morning, and showed a 
bulging annulus at L4-L5 without a small canal or evidence of 
compression.  A June 1988 treatment note shows that the 
veteran complained of low back and right leg pain.  On 
examination, there was no muscular spasm, straight leg 
raising tests were negative on popliteal compression, 
strength was full, and deep tendon reflexes were 1+ 
bilaterally.  The veteran was able to heel and toe walk.  The 
diagnostic assessment was low back pain without 
radiculopathy.  In July 1988, a TENS unit was prescribed for 
the veteran's complaints of low back pain.  An October 1988 
treatment note shows that the veteran's blood pressure was 
164/73.  VA hospital records dated in October 1988 show that 
the veteran underwent a cardiac catheterization which showed 
normal coronary arteries.

In June 1988, the veteran submitted claims for increased 
ratings for service-connected disabilities including 
hypertension, a low back disability, and a cervical spine 
disability.  He reported receiving chiropractic treatment.

Private medical records dated from October 1988 to September 
1996 from M. S. Cook, M.D., reflect treatment for a variety 
of conditions, including chest pain, low back pain, 
hypertension, diabetes, and peptic disease.  Blood pressure 
readings ranged from 120/84 to 160/100.  A September 1989 
treatment note shows that the veteran reported that he had 
nausea and his peptic disease was flaring up.  In April 1991, 
the veteran presented for treatment of a flare-up of his 
peptic disease, and bronchitis; the examiner prescribed an 
antibiotic, Prilosec, and Tagamet.  A June 1991 treatment 
note shows that the veteran complained of intermittent pain 
in the distal posterior thigh and popliteal fossa, associated 
with intermittent numbness and tingling.  On examination, the 
lumbar spine was unremarkable to inspection and palpation.  
Straight leg raising produced hamstring tightness on the left 
but no classic radicular pain.  Straight leg raising was 
negative on the right.  Knee jerks were trace bilaterally, 
while ankle jerks were +1 bilaterally.  The toes were 
downgoing, and tests of pinprick sensation did not 
demonstrate any clear cut loss referable to any particular 
dermatome or peripheral nerve territory.  Strength was 
excellent throughout.  He could walk on his heels and toes, 
and there was no focal wasting.  The examiner opined that 
this was an atypical presentation for lumbar radiculopathy.  
An ultrasound of the left popliteal space was negative, and 
the examiner opined that a work-up for lumbar radiculopathy 
was warranted.

At a December 1988 VA examination, the veteran complained of 
back pain, stiffness, and decreased range of motion.  He 
reported that he received chiropractic treatment which helped 
to some extent.  With respect to his history of a duodenal 
ulcer, the veteran said he had no hematemesis, melena, 
nausea, vomiting, or epigastric postprandial discomfort, and 
said he had not lost any weight.  He complained of right 
shoulder distress.  He denied radicular discomfort to the 
upper or lower extremities, and also denied sphincter 
weakness and fasciculation.  He related that his current 
medications included Lopressor and Motrin.  On examination of 
the low back, lumbar lordosis was normal, and range of motion 
was as follows:  forward bending to 100 degrees, backward 
extension to 35 degrees, lateral bending to 40 degrees 
bilaterally, and rotation to 35 degrees bilaterally.  
Straight leg raising tests and Lasegue's sign were negative 
at 90 degrees.  On examination of the cervical spine, 
cervical lordosis was normal, and range of motion was full, 
with forward flexion to 65 degrees, backward extension to 50 
degrees, lateral bending to 40 degrees bilaterally, and 
rotation to 55 degrees bilaterally.  Circumduction of the 
neck produced no sense of joint discontinuity, joint popping, 
or crepitus.  Right shoulder mobility was normal.  Blood 
pressure readings were as follows:  140/100 in a seated 
position, 140/90 in a standing position, and 130/100 in a 
supine position.  An X-ray study of the lumbar spine showed 
no evidence of disc narrowing, spondylosis, or degenerative 
joint disease.  The diagnostic impression was a normal 
lumbosacral spine.  The diagnoses were systemic arterial 
hypertension, moderate despite therapy, left ventricular 
hypertrophy, cardiac rhythm disturbance with a normal cardiac 
catheterization, lumbar myalgia with good mobility, cervical 
radiculopathy, right shoulder pain, and inactive peptic ulcer 
disease.

By a statement dated in February 1989, the veteran related 
that he lost his job due to his low back disability, and had 
not worked since November 1987.  He said his condition had 
worsened since that time, and was aggravated by sitting, 
standing, and bending.  He said his TENS unit provided only 
temporary relief, for a period of about two to three hours; 
he said that during cold weather he received no relief.

VA outpatient treatment records dated from February 1989 to 
May 1989 reflect treatment for low back pain.  X-ray studies 
of the cervical and lumbosacral spine dated in April 1989 
were within normal limits, with no evidence of fracture, 
dislocation, or degenerative changes.  An April 1989 
treatment note shows that the veteran underwent a CT scan of 
the lumbar spine, which showed no change since a December 
1987 CT scan.  The diagnostic assessment was a stable lumbar 
spine.  An April 1989 treatment note shows that the veteran 
complained of low back pain with a burning sensation 
radiating down his right leg, and complained of right arm and 
hand numbness.  A straight leg raising test was positive on 
the right.  The diagnosis was cervical and lumbosacral disc 
disease.  A report of an April 1989 CT scan showed mildly 
bulging discs at L3-L4, L4-L5, and L5-S1, with very mild 
bilateral facet hypertrophy at the same levels.  There was no 
evidence of a herniated nucleus pulposus, spinal stenosis, 
lateral recess stenosis, or significant neural foraminal 
narrowing.  There was no other significant radiographic 
abnormality.  A May 1989 treatment note shows that the 
veteran reported that he had no current complaints with 
respect to his neck, and he complained of low back pain 
radiating to his right leg, with weakness of the leg.  An 
examination was within normal limits, straight leg raising 
tests were negative, and there was no clinical evidence of 
radiculopathy.

At a June 1989 RO hearing, the veteran reiterated many of his 
assertions.  He stated that his low back disability had 
worsened, and he used his TENS unit two or three times per 
day in order to stay on his feet.  He reported severe pain, 
muscle spasms, weakness in his low back, and radiation to his 
right leg.  He said he had problems walking and straightening 
his back, and his back symptoms were aggravated by sitting, 
standing, walking, and lying down.  With respect to his ulcer 
condition, he said he did not have much of a problem; he said 
it was usually under control and he took Mylanta during the 
times when it was active, relieving his symptoms.  With 
respect to his neck, he said he had burning at the point 
where his right shoulder met his neck, and that such burning 
radiated into his right arm.  He said he sometimes had 
numbness in the ring and little fingers of the right hand.  
He also reported swelling of the right arm.  He said he 
usually did not have limitation of motion of the neck.  He 
reported that he periodically used a cervical traction unit.  
With respect to hypertension, he said he was taking 
Lopressor, which controlled his symptoms pretty well; he 
stated that his hypertension had been under control for the 
past six months.  He stated that his blood pressure was 
usually 130 or 140 over 80 or 90.

VA outpatient treatment records dated from June 1989 to 
February 1990 show that the veteran complained of low back 
pain with radiation to the right leg.  He underwent EMG and 
NCV studies of the lower extremities in June 1989.  NCV tests 
were normal, and an EMG showed right S-1 radiculopathy.  A 
July 1989 treatment note shows that the veteran was seen for 
follow-up after a CT study, and the examiner concluded that 
surgery was not indicated.  He noted that on clinical 
examination, there was no radiculopathy and no nerve root 
involvement, but an EMG and NCV suggested S-1 radiculopathy.  
A July 1989 discharge summary shows that the veteran 
presented for treatment of diabetes mellitus; on admission, 
he complained of mild episodic low back pain, said he was 
taking Lopressor for hypertension, and reported a history of 
peptic ulcer disease in 1979.  On admission, his blood 
pressure was 160/98, and he had a Grade II hypertensive 
retinopathy.  The discharge diagnoses were diabetes mellitus 
and essential hypertension.  A February 1990 treatment note 
shows that the veteran's blood pressure was 110/68.

In a January 1990 decision, the RO granted an increased 10 
percent rating for the service-connected low back disability.  

A VA discharge summary shows that the veteran was 
hospitalized in May 1990 for complaints of episodic weakness, 
sweating, and nervousness.  The examiner noted that the 
veteran had diabetes, and had a history of epigastric pain 
three months previously after taking Indocin for several 
months.  The veteran reported that the pain usually occurred 
after eating, with no melena or hematochezia.  The pain was 
relieved by ingestion of milk, eggs, or Zantac, which 
produced mixed results.  The examiner noted that an upper 
gastrointestinal series showed no ulcer or gastritis.  A May 
1990 report of an upper gastrointestinal series showed no 
ulcer; the diagnostic impression was that the findings were 
compatible with gastroduodenitis.  The discharge diagnoses 
were diabetes mellitus, and abdominal pain, etiology 
undetermined.  The discharge medications included Tagamet and 
Mylanta.

In July 1990, the Board remanded the case to the RO for a VA 
examination and to obtain VA medical records.  

An August 1990 memorandum from the RO shows that a VA 
examination was scheduled at the Decatur VA Medical Center 
(VAMC) to evaluate the veteran's service-connected 
disabilities.  An October 1990 note from a VAMC indicates 
that the veteran's file was returned to the RO after an 
excess of requests to reschedule the examination date.

By a letter dated in September 1990, Dr. Cook indicated that 
he treated the veteran for hypertension and heat intolerance.

In a February 1991 decision, the RO granted an increased 10 
percent rating for the service-connected duodenal ulcer.  

A VA outpatient treatment record dated in June 1991 reflects 
that the veteran reported that he had a history of a 
herniated nucleus pulposus diagnosed on CT study three years 
previously.  He stated that he had right leg symptoms at that 
time, and was doing fine until three months previously.  He 
complained of paresthesia of the right leg.  On examination, 
the veteran's blood pressure was 147/89.  Sitting straight 
leg raising tests were questionably positive on the left, and 
negative on the right.  There was no spasm in the 
paravertebral area, and there was no tenderness to palpation 
of the vertebral spine and paravertebral area.  The diagnoses 
were exacerbation of herniated nucleus pulposus, diabetes, 
and hypertension.  A report of a June 1991 VA X-ray study of 
the lumbosacral spine shows normal alignment; the 
intervertebral spaces were preserved, the pedicles were 
intact, and the prevertebral soft tissues were unremarkable.  
The examiner stated that the examination was within normal 
limits, with no significant interval change since an April 
1989 study.  A subsequent VA outpatient treatment record 
dated in June 1991 indicates a diagnosis of chronic 
lumbosacral pain secondary to questionable etiology; 
questionable incompetent disc.  Weight loss and back 
exercises were planned.  The examiner also planned an EMG to 
rule out diabetic neuropathy versus radiculopathy.

In February 1992, the Board remanded the case for a VA 
examination and to obtain VA medical records.  

A memorandum from a VAMC shows that a VA examination was 
scheduled in April 1992, but was canceled as the veteran did 
not report for such examination.

VA outpatient treatment records dated from August 1993 to 
November 1997 reflect treatment for low back pain and 
hypertension.  A May 1996 treatment note shows that the 
veteran's blood pressure was 144/100; the examiner noted that 
the veteran's high blood pressure needed to be assessed as 
the veteran had been noncompliant with his medications in the 
past.  An October 1996 physical therapy note shows that the 
veteran complained of low back pain and occasional bilateral 
lateral thigh numbness and leg spasms.  On examination of the 
lumbar spine, range of motion was within normal limits with 
the exception of forward bending, which was reduced by half 
due to chronic pain.  There was increased pain with side 
bending to the right, and tightness with side bending to the 
left.  Strength was full in both lower extremities.  An 
exercise plan was recommended.  A November 1997 treatment 
note shows that the veteran presented for evaluation of low 
back pain and burning pain of the left lower extremity.  The 
veteran stated that he had such symptoms for two years but 
they had recently worsened.  On examination, there was mild 
left paraspinous muscle pain from L5 to the buttock; straight 
leg raising tests were negative, there was no clonus, the 
toes were downgoing, strength was full bilaterally except for 
the left quadriceps which revealed ratchety give-way weakness 
of 4/5.  On examination of the upper extremities, strength 
was full bilaterally, and deep tendon reflexes were 1+ 
bilaterally.  The diagnostic impression was no evidence of 
nerve or cord compression, and the examiner opined that there 
was no role for spinal surgery, and recommended a 
neurological consultation.  In a November 1997 form entitled 
"Current Capacities for Employment Activity," the examiner 
noted that the veteran had no spine pathology or other 
surgical problems amenable to orthopedic management.

Private medical records from K. R. Greenwell, M.D., dated 
from April 1995 to August 1995, reflect treatment for a 
variety of complaints, including back pain and injuries 
incurred at work.  A June 1995 treatment note shows that the 
veteran reported that he was pushing a heavy object at work 
and felt a pulling/popping sensation in his back, which then 
gave way.  He also reported an electrical shock sensation 
into his hips and legs.  On examination, his blood pressure 
was 120/80.  His neck was supple.  There was some mild 
weakness of the extremities, with no numbness.  The veteran 
was able to heel and toe walk, there was good flexion and 
extension, and straight leg raising tests were negative.  A 
neurologic examination was normal and there was good motor 
strength.  There was mild low back muscle spasm and 
tenderness in the left side of the low back paraspinal 
musculature.  The diagnostic assessment was back strain.  On 
follow-up examination one week later in June 1995, the 
veteran reported that he was doing much better.  On 
examination, his blood pressure was 130/90, his neck was 
supple, a neurologic examination was normal, he could heel 
and toe walk, there was good flexion and extension, and 
straight leg raising tests were negative.  Deep tendon 
reflexes were normal.  There was mild remaining low back 
muscle spasm and tenderness.  The diagnostic assessment was 
resolving back strain.  

A July 1995 treatment note from Dr. Greenwell shows that the 
veteran presented with complaints of a leg injury.  On 
examination, the veteran's blood pressure was 130/80.  A 
neurologic examination was normal, there was good flexion and 
extension of the back, straight leg raising tests were 
negative, he could heel and toe walk, he could do leg lifts 
and sit-ups.  An August 1995 treatment note shows that the 
veteran complained of low back pain.  He stated that his feet 
felt numb at times.  He reported a dull ache into his hips 
and legs, and said he could hardly straighten his back when 
he bent over.  He said he had a little fasciculations in his 
right thigh.  He reported a history of episodic back 
problems, and said he frequently performed back exercises to 
prevent back flare-ups.  On examination, the veteran's blood 
pressure was 130/80, and his neck was supple.  A neurologic 
examination was normal, there was good flexion of the back, 
with decreased extension.  The veteran had difficulty 
straightening up after bending over.  Straight leg raising 
tests were negative, and deep tendon reflexes were normal.  
The diagnostic assessment was acute back strain, with a 
history of disc disease.  An August 1995 X-ray study of the 
lumbosacral spine showed no evidence of spondylolysis or 
spondylolisthesis.  The intervertebral disc spaces were well-
maintained, as were the vertebral body heights.  No lytic or 
blastic changes were seen, and there were no significant 
arthritic or degenerative changes.  The diagnostic impression 
was an unremarkable lumbosacral spine.

Private medical records dated from August 1995 to September 
1995 from R. L. Calhoun, D.C, reflect that the veteran 
underwent chiropractic treatment for low back pain and 
"lumbar joint dysfunction."

Private medical records dated in September 1995 from K. 
Lazarus, M.D., Ph.D., reflect treatment for back pain.  A 
September 1995 treatment note shows that the veteran reported 
that he had back pain for ten years, which had been much 
worse in the past few months.  He reported pain down both 
legs and numbness in his feet and ankles bilaterally.  He 
also reported neck pain radiating into his right shoulder and 
occasionally down the right arm.  He stated that he was 
currently not taking pain medication, and denied bladder or 
bowel disturbance.  He reported no definite loss of strength 
or giving way in his legs.  He reported a past medical 
history for hypertension, which was currently not being 
treated, peptic ulcer disease, and diabetes which were 
managed with diet and exercise.  On examination, the 
veteran's blood pressure was 142/102.  The neck was tender 
posteriorly.  There was a slightly greater amount of 
tenderness at the C5-C6 level on the right than elsewhere 
with quite a bit of tenderness over the facets and foramen at 
this level.  There was radicular pain associated with 
foraminal closure to the right side, which was improved 
somewhat with traction.  There was some discomfort associated 
with forward bending, and the veteran tolerated lateral 
bending a bit better.  There was fairly normal mobility of 
the shoulders, elbows and wrists bilaterally, and impingement 
maneuvers were negative at the shoulders.  There was no 
Tinel's sign or Phalen's sign noted in the hands.  Adson's 
maneuver was negative. There was perhaps a mild sensory loss 
noted in the left L5 sensory dermatome, but sensation was 
otherwise intact throughout to all primary and secondary 
modalities.  There was a mildly antalgic gait, deep tendon 
reflexes were 2+ throughout, except for ankle jerks, which 
were 1+ bilaterally.  Both plantar responses were flexor.  
The diagnosis was possible mild early diabetic peripheral 
neuropathy.  Dr. Lazarus recommended that the veteran 
continue to receive conservative chiropractic care.

A private magnetic resonance imaging study (MRI) from Dr. 
Lazarus dated in September 1995 showed normal alignment of 
the lumbar vertebrae, with no abnormal signal from within any 
of the lumbar vertebrae.  Disc height was overall well-
maintained at all levels, and disc signal was entirely 
normal.  There was no significant disc bulging, and the facet 
joints appeared normal at all levels.  The visualized conus 
medullaris and cauda equina appeared normal.  The diagnostic 
impression was a normal MRI scan of the lumbar spine.  A 
subsequent private treatment note from Dr. Lazarus dated in 
late September 1995 reflects that the veteran was seen in 
follow-up for back and bilateral leg pain, worse on the left.  
The veteran reported that his legs became weak whenever he 
started to walk, and his legs gave out.  Dr. Lazarus noted 
that an MRI scan of the lumbar spine was normal, and an EMG 
and NCV demonstrated marked fibrillation potentials from 
approximately the T11 level to the S1 level in the lumbar 
paraspinal muscles, without any significant abnormality seen 
elsewhere.  On examination, there was normal power throughout 
the lower extremities, normal bulk, symmetrical power and 
reflexes, with patchy sensory loss.  There were not 
sufficient myofascial trigger points noted to make a 
diagnosis of fibromyalgia syndrome.  Dr. Lazarus stated that 
it was difficult to draw a conclusion regarding the 
fibrillations seen on EMG, as such was a fairly non-specific 
finding, but which might be indicative of a myopathy.  Dr. 
Lazarus planned further tests, and stated that the veteran 
might have inflammatory polyradiculopathy.  The diagnosis was 
myofascial back pain and bilateral leg pain.

By a statement dated in December 1995, the veteran said that 
he had been treated by Drs. Greenwell, Calhoun, and Elliott 
since 1992, and by Dr. Lazarus since September 1995.

By letters dated in December 1995 and January 1996, Dr. 
Lazarus stated that the veteran had chronic low back pain 
with radiation to the hips and legs consistent with lumbar 
radiculopathy, and underwent an MRI after he failed to 
respond to conservative management.

In an April 1996 decision, the RO granted an increased 20 
percent rating for the service-connected low back disability, 
now characterized as degenerative disc disease of the 
lumbosacral spine with chronic lumbar strain.  

In May 1996, the Board remanded the case to the RO for a VA 
examination and to obtain private and VA medical records.

By a letter to the veteran dated in June 1996, the RO 
requested that he provide addresses for Drs. Elliott, 
Calhoun, Cook, Lazarus, and Greenwell.

By statements dated in June 1996, the veteran related that he 
was treated for low back pain from September 1995 to November 
1995 by Drs. Greenwell and Lazarus; he did not provide 
information regarding Drs. Elliott and Calhoun.

A note received in August 1996 from Elliott Chiropractic 
Clinic indicates that the veteran was treated for right low 
back pain, right hamstring pain, and right leg pain in 1987; 
it was stated that no office notes were available.

At a May 1997 VA examination, the veteran reported a history 
of right shoulder and low back pain.  He stated that he 
controlled his blood pressure symptoms primarily with diet 
and exercise, and said he took no antihypertensive 
medication.  He reported that he periodically assuaged his 
dyspepsia with Tagamet, his weight was reasonably stable, and 
he denied hematemesis, melena, nausea, or vomiting.  On 
examination, the veteran demonstrated some conscious 
elaboration when undressing and dressing, by twisting his 
body and hopping about.  His blood pressure readings were as 
follows:  150/90 while seated, 140/90 while standing, and 
150/100 while recumbent.  On examination of the abdomen, 
there was no epigastric tenderness.  The cervical lordosis 
was normal, and range of motion was as follows:  forward 
flexion to 55 degrees, backward extension to 55 degrees, 
lateral bending to 40 degrees bilaterally, and rotation to 55 
degrees bilaterally.  Deep tendon reflexes in the upper 
extremities were 2+ with symmetry in the biceps, brachial 
radialis, and triceps.  Shoulder mobility appeared normal.  
Circumducting the right humeral head and the glenoid produced 
no sense of joint discongruity or crepitus.  

Lumbar lordosis was normal, but the veteran began to hop 
around a great deal on testing modalities.  He reported that 
he was fearful of low back discomfort.  Range of motion of 
the lumbar spine was as follows:  forward flexion to 70 
degrees, and the veteran could flex to 80 degrees, backward 
extension to 20 degrees, with no discomfort, right and left 
lateral bending to 30 degrees bilaterally, and rotation to 30 
degrees bilaterally.  Straight leg raising and stretch signs 
were negative at 90 degrees.  Deep tendon reflexes were 2+ in 
the knee jerks, 1+ with symmetry in the ankle jerks, with no 
impairment of the vibratory sense to suggest diabetic 
peripheral neuropathy.  The veteran did not complain of a 
specific radicular pattern in the limbs.  Sphincter tone was 
adequate.  An upper gastrointestinal series showed no 
findings to suggest peptic ulcer disease; the diagnostic 
impression was mild esophageal dysmotility, with an otherwise 
normal upper gastrointestinal series.  The diagnoses were 
systemic arterial hypertension, on dietary therapy with no 
drug therapy, with a moderate elevation of blood pressure; a 
history of lumbar strain on active duty, with degenerative 
disc disease, documented right S-1 radiculopathy, with 
limitation of movement and pain in forward flexion; right 
radiculitis of the cervical spine at C5-C6, with sensory 
right shoulder pain, peptic ulcer disease, quiescent on the 
current examination with periodic histamine one blocker; mild 
esophageal dysmotility, and diabetes mellitus.  The examiner 
noted that he had reviewed the claims file.

A November 1997 medical record shows that the veteran was 
evaluated for participation in VA vocational rehabilitation.  
He complained of low back pain and burning pain of the left 
lower extremity.  On examination, there was mild left 
paraspinous muscle pain from L5 to the buttock; straight leg 
raising tests were negative, there was no clonus, the toes 
were downgoing, and strength was full bilaterally except for 
the left quadriceps which revealed ratchety give-way weakness 
of 4/5.  The diagnostic impression was no evidence of nerve 
or cord compression.  On an associated form for vocational 
rehabilitation, the doctor said that after examining the 
veteran he was unable to find a surgical cause for left leg 
symptoms, i.e., there was no apparent spinal pathology or 
nerve/cord compression which was responsible for symptoms.

VA medical records dated from February 1998 to July 1998 
reflect treatment for various ailments.  Psychological 
testing in February 1998 noted a chronic pain disorder 
associated with both psychological factors and general 
medical condition.  The veteran was hospitalized for two days 
later in February 1998 for evaluation of chest pain; it was 
noted he had a history of hypertension; and there was no 
reported heart disease following diagnostic tests during the 
admission.  A vocational rehabilitation record from March 
1998 notes the veteran was in a vocational rehabilitation 
program in January and February 1998, until he ceased 
participation, citing health problems including low back 
pain; he was placed in discontinued status for vocational 
rehabilitation.

II.  Analysis

The veteran's claims for increased rating for service-
connected hypertension, rated 20 percent disabling, 
degenerative disc disease of the lumbosacral spine with 
chronic lumbar strain, rated 20 percent disabling, duodenal 
ulcer/gastroduodenitis, rated 10 percent disabling, and 
degenerative disc disease of the cervical spine with 
radiculitis and right shoulder pain, rated 10 percent 
disabling, are well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claims.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

A.	Hypertension 

The criteria for rating hypertension changed during the 
pendency of the present appeal.  Either the old or new rating 
criteria may apply, whichever are more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).

Under the old rating criteria in effect prior to January 12, 
1998, a 20 percent rating requires diastolic pressure 
predominantly 110 or more with definite symptoms.  A 40 
percent rating is assigned when diastolic pressure is 
predominantly 120 or more with moderately severe symptoms.  A 
60 percent rating is assigned when diastolic pressure is 
predominantly 130 or more with severe symptoms.  38 C.F.R. § 
4.104, Code 7101 (1997).  For the 40 percent and 60 percent 
ratings under this code, there should be careful attention to 
diagnosis and repeated blood pressure readings.  Id, Note 1.

Under the new rating criteria in effect since January 12, 
1998, a 20 percent rating is assigned when diastolic pressure 
is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 40 percent rating is assigned 
when diastolic pressure is predominantly 120 or more.  A 60 
percent rating is assigned when diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 
(1999).

The most recent VA examination, in May 1997, the veteran's 
blood pressure readings included 150/90, 140/90, and 150/100.  
Other medical records in recent years generally show similar 
readings and a periodic need for medication to control 
hypertension.  A review of the medical records, shows that 
diastolic blood pressure readings have been well below 120.  
Under either the old or new rating criteria, hypertension 
would not be rated more than 20 percent.  The evidence 
clearly shows the veteran's hypertension does not meet either 
the old or new criteria for an increased rating of 40 
percent, and thus a rating higher than 20 percent is not in 
order.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
hypertension.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





B.	Degenerative Disc Disease of the Lumbosacral Spine with 
Chronic Lumbar Strain 

The RO has rated the veteran's low back disability as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Codes 5293 
and 5295, pertaining to intervertebral disc syndrome and 
lumbosacral strain, respectively.

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion is rated 
40 percent.  38 C.F.R. 4.71a, Code 5292.

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated 20 percent disabling.  Severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief warrants a 40 percent evaluation.  A 60 
percent rating is the maximum rating for intervertebral disc 
syndrome, and is warranted when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
rating requires that the lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

A review of the medical evidence shows that the veteran has 
received ongoing treatment for complaints of low back pain.  
The medical evidence (including examination and treatment 
reports from recent years, dated to 1997) shows the veteran's 
service-connected degenerative disc disease of the 
lumbosacral spine with chronic lumbar strain causes slight 
limitation of motion, recurrent pain of the low back, and 
episodic spasms, with no neurologic deficit in the lower 
extremities. 

A report of an April 1989 CT scan showed mildly bulging discs 
at L3-L4, L4-L5, and L5-S1, with very mild bilateral facet 
hypertrophy at the same levels.  There was no evidence of a 
herniated nucleus pulposus, spinal stenosis, lateral recess 
stenosis, or significant neural foraminal narrowing.  There 
was no other significant radiographic abnormality.  An August 
1995 private X-ray study of the lumbosacral spine led to a 
diagnostic impression of an unremarkable lumbosacral spine.  
Private medical records from Dr. Lazarus show that a 
September 1995 MRI of the lumbar spine was normal, but an EMG 
and NCV demonstrated marked fibrillation potentials from 
approximately the T11 level to the S1 level in the lumbar 
paraspinal muscles, without any significant abnormality seen 
elsewhere. By letters dated in December 1995 and January 
1996, Dr. Lazarus stated that the veteran had chronic low 
back pain with radiation to the hips and legs consistent with 
lumbar radiculopathy.

An October 1996 physical therapy note shows that the veteran 
complained of low back pain and occasional bilateral lateral 
thigh numbness and leg spasms.  On examination of the lumbar 
spine, range of motion was within normal limits with the 
exception of forward bending, which was reduced by half due 
to chronic pain.  There was increased pain with side bending 
to the right, and tightness with side bending to the left.  
Strength was full in both lower extremities.  At the most 
recent VA examination, in May 1997, range of motion of the 
lumbar spine was as follows:  forward flexion to 70 degrees, 
and the veteran could flex to 80 degrees, backward extension 
to 20 degrees, with no discomfort, right and left lateral 
bending to 30 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  Straight leg raising and stretch signs were 
negative at 90 degrees.  Deep tendon reflexes were 2+ in the 
knee jerks, and 1+ with symmetry in the ankle jerks.  The 
pertinent diagnoses were a history of lumbar strain on active 
duty, with degenerative disc disease, documented right S-1 
radiculopathy, with limitation of movement and pain in 
forward flexion.  A November 1997 medical evaluation for 
vocational rehabilitation noted the veteran's low back 
complaints with radiation to the left leg, but the examiner 
found no neurological basis to account for the symptoms.  
Later medical records continue to show complaints of low back 
pain.

The medical evidence demonstrates that limitation of motion 
of the low back is generally slight.  Even considering the 
effects of pain during use or flare-ups, no more than 
moderate limitation of motion of the low back is shown.  38 
C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is no evidence of record which shows he has 
severe limitation of motion as required for a 40 percent 
rating under Code 5292.

Consideration has been given to a higher rating under Code 
5293 for intervertebral disc syndrome.  While the medical 
records show, at times, complaints of pain in the lower 
extremities, there have been very few abnormal neurological 
findings appropriate to the site of a diseased disc.  Even 
assuming worsened intervertebral disc syndrome during flare-
ups, and associated limitation of motion, the intervertebral 
disc syndrome is not shown to be more than moderate in 
degree, and such supports no more than a 20 percent rating 
under Code 5293.  38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  
The evidence does not show severe (40 percent) intervertebral 
disc syndrome as described in Code 5293.  Thus, an increased 
rating under this code is not in order.

The evidence does not support a 40 percent rating under Code 
5295, as there is no evidence that the veteran has severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The weight of the evidence shows the veteran's low back 
disability is no more than 20 percent disabling.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule is inapplicable, and the claim 
for an increased rating in excess of 20 percent must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.	Duodenal Ulcer/Gastroduodenitis 

The veteran's duodenal ulcer/gastroduodenitis disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.114, Code 7305.  A 10 percent rating is assigned when 
duodenal ulcer is mild, with recurring symptoms once or twice 
yearly.  When the disability is moderate, manifested by 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or by continuous moderate 
manifestations, a 20 percent rating is in order.

Recent medical evidence does not reflect treatment for 
duodenal ulcer/gastroduodenitis; the last outpatient 
treatment record showing treatment for "peptic disease" is 
dated in 1991.  At the most recent VA examination in May 
1997, the veteran reported that he periodically assuaged his 
dyspepsia with Tagamet, his weight was reasonably stable, and 
he denied hematemesis, melena, nausea, or vomiting.  An upper 
gastrointestinal series showed no findings to suggest peptic 
ulcer disease; the diagnostic impression was mild esophageal 
dysmotility, with an otherwise normal upper gastrointestinal 
series.  The pertinent diagnoses were peptic ulcer disease, 
quiescent on the current examination with periodic histamine 
one blocker, and mild esophageal dysmotility. 

In the judgment of the Board, the veteran's gastrointestinal 
disability is no more than mild (10 percent) under Code 7305.  
The medical evidence shows that the veteran's duodenal 
ulcer/gastroduodenitis is only occasionally symptomatic, and 
does not show the 20 percent rating criteria of a moderate 
condition with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration or 
continuous moderate manifestations.

The weight of the evidence is against a rating in excess of 
10 percent for duodenal ulcer/gastroduodenitis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

D.	Degenerative Disc Disease of the Cervical Spine with 
Radiculitis and Right Shoulder Pain 

The RO has rated the veteran's cervical spine disability as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, Codes 
5290 and 5293, pertaining to limitation of motion of the 
cervical spine and intervertebral disc syndrome, 
respectively.

Limitation of motion of the cervical spine is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290. 

Mild intervertebral disc syndrome is rated 10 percent 
disabling.  Moderate intervertebral disc syndrome, with 
recurring attacks, is rated 20 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

A July 1987 NCV of the upper extremities reflects the 
following diagnostic impression:  no electrodiagnostic 
evidence of entrapment syndrome of the right and left upper 
extremity or radiculopathy.  An X-ray study of the cervical 
spine dated in April 1989 was within normal limits, with no 
evidence of fracture, dislocation, or degenerative changes.  
A September 1995 private treatment note shows that the 
veteran reported neck pain radiating into his right shoulder 
and occasionally down the right arm.  On examination, the 
neck was tender posteriorly.  There was a slightly greater 
amount of tenderness at the C5-C6 level on the right than 
elsewhere with quite a bit of tenderness over the facets and 
foramen at this level.  There was radicular pain associated 
with foraminal closure to the right side, which was improved 
somewhat with traction.  There was some discomfort associated 
with forward bending, and the veteran tolerated lateral 
bending a bit better.  There was fairly normal mobility of 
the shoulders, elbows and wrists bilaterally, and impingement 
maneuvers were negative at the shoulders.  There was no 
Tinel's sign or Phalen's sign noted in the hands.

At a May 1997 VA examination, cervical lordosis was normal, 
and range of motion was as follows:  forward flexion to 55 
degrees, backward extension to 55 degrees, lateral bending to 
40 degrees bilaterally, and rotation to 55 degrees 
bilaterally.  Deep tendon reflexes in the upper extremities 
were 2+ with symmetry in the biceps, brachial radialis, and 
triceps.  Shoulder mobility appeared normal.  Circumducting 
the right humeral head and the glenoid produced no sense of 
joint discongruity or crepitus.  The diagnosis was right 
radiculitis of the cervical spine at C5-C6, with sensory 
right shoulder pain.  A November 1997 examination for 
vocational rehabilitation shows that on examination of the 
upper extremities, strength was full bilaterally, and deep 
tendon reflexes were 1+ bilaterally.  The diagnostic 
impression was no evidence of nerve or cord compression..

The evidence shows the veteran's service-connected cervical 
spine disorder is manifested by no more than slight 
limitation of motion and complaints of pain in the right 
shoulder without any neurological findings in the right upper 
extremity. Even considering the effects of pain during use or 
flare-ups, no more than slight limitation of motion of the 
cervical spine is shown.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca, supra.  Such warrants no more than a 10 percent 
rating under Code 5290. 

With regard to Code 5293 for intervertebral disc syndrome, 
recent medical evidence shows few abnormal neurological 
findings appropriate to the service-connected cervical disc 
disease.  Medical records show no more than mild cervical 
intervertebral disc syndrome, and such may be rated no more 
than 10 percent under Code 5293.

Since the preponderance of the evidence is against the claim 
for a higher rating than 10 percent for the veteran's 
cervical spine disability, the benefit-of-the-doubt doctrine 
is not applicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.






ORDER

An increased rating for hypertension is denied.

An increased rating for degenerative disc disease of the 
lumbosacral spine with chronic lumbar strain is denied.

An increased rating for duodenal ulcer/gastroduodenitis is 
denied.

An increased rating for degenerative disc disease of the 
cervical spine with radiculitis and right shoulder pain is 
denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

